Title: Thomas Jefferson to Jeremiah A. Goodman, 11 March 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dr Sir Monticello Mar. 11. 13.
          The blockade of the Chesapeak having sunk the price of
			 flour to 7. Bar Dollars, for which I am not disposed to sacrifice mine, and being desirous that my debts in your neighborhood therefore should not be put off for that
			 sale, I have this day written to mr Harrison of Lynchburg to pay you 250.D. on the 7th of April, and
			 I have countermanded the directions to mr Gibson which I had formerly given. Accept my best wishes.
          Th:
            Jefferson
         